DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0029], line 5, “inserted the device” should be “inserted into the device”.  Paragraph [0035], line 5, “differently” should be “different”.  Paragraph [0037], lines 4-5, “among possible many” should be “among many possible”.    
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second antenna recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “992” has been used to designate both the cylinder and the movement control component in Figure 9A (see, e.g., paragraph [0044], lines 3-6).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1425 in Figure 14 (see, e.g., paragraph [0076], line 4), 510 in Figures 15A and 15B (see paragraph [0084], line 3), and 510, 1601, and 1603 in Figure 16 (see paragraph [0092], line 2 and paragraph [0093], lines 1 and 4).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 556 in Figure 5B and 660 in Figure 6A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9-10 are objected to because of the following informalities:  Claim 9, line 4, “or a computer” should be “and a computer”.  Claim 10, line 5, “or an electric shaver” should be “and an electric shaver”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module configured to couple” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the module configured to couple to the device in a 
fixed position that affixes an orientation of the antenna relative to the device”.  It is unclear what is meant by “affixes an orientation”.  An orientation is not a structure that 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication of Cook et al. (2010/0210233).
As to claim 1, Cook discloses a system, comprising:  a wireless power receiver, 
the wireless power receiver comprising an antenna (118) configured to receive wireless power signals from a wireless power signal transmitter (104), the antenna (118) coupled to wireless power circuitry (132,134) that delivers power based on the wireless power signals received by the antenna (118); and a module (108) that contains the wireless power receiver and couples to a device (battery 136 or other devices, see paragraph 
	As to claim 2, the module (108) comprises a power pack (wireless charging for battery-operated devices such as mobile phones, iPod, and MP3 players, see paragraph [0029], lines 5-8).
	As to claim 9, the device may comprise an audio output or capture device (e.g. iPod, MP3 player) or a phone (e.g. mobile or cordless phone) (see paragraph [0029], lines 7-8).
	As to claim 10, the device may comprise a wearable device (e.g. headset) (see paragraph [0029], lines 7-8).
Allowable Subject Matter
Claims 11-20 allowed.
Claims 3-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowed because none of the prior art of record discloses or suggests 

	Claims 12-13 are allowed because none of the prior art of record discloses or suggests in response to the monitoring the first voltage detecting a reduction in the first voltage below a threshold level, controlling, by the system, a second voltage output by the power supply to simulate a low battery condition, in combination with the remaining claimed features.
	Claims 14-15 are allowed because none of the prior art of record discloses or suggests determining, by a system comprising a processor, an orientation of an antenna of a wireless power receiver, in which the antenna is moveable within a container that contains the wireless power receiver, wherein the determining the orientation comprises determining the orientation at which the wireless power receiver is expected to receive at least threshold power reception relative to other orientations other than the orientation, and wherein the container is initially randomly-oriented with respect to the wireless power receiver; and reorienting, by the system, the moveable antenna, relative to the randomly-oriented container, into the orientation, in combination with the remaining claimed features.
	Claims 16-20 are allowed because none of the prior art of record discloses or suggests detecting, by a system comprising a processor, unauthorized use of a wireless power receiver; and in response to the detecting the unauthorized use, disabling, by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 contains allowable subject matter because none of the prior art of record discloses or suggests the module configured to contain the wireless power receiver in a radome that forms a one-piece construct, in combination with the remaining claimed features.
Claim 4 contains allowable subject matter because none of the prior art of record discloses or suggests the antenna shaped to substantially match a portion of a housing of the module, in combination with the remaining claimed features.
Claim 5 contains allowable subject matter because none of the prior art of record discloses or suggests the antenna of the wireless power receiver being a first antenna, and wherein the module comprises a housing, the housing coupled to a second antenna that complements the first antenna of the wireless power receiver to enhance reception of the wireless power signals, in combination with the remaining claimed features.
Claims 6-8 contain allowable subject matter because none of the prior art of record discloses or suggests the module coupling in the fixed position by the module .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836